DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1, the claim has been amended to require a processor to adjust the target screw rotational frequency based on the calculated threshold throughput parameter relative to the error time so as to deliver the material via the extruder to achieve a target throughput or a target production speed.  Applicant’s specification does not recite or disclose this limitation.  It is noted that applicant acknowledges that as a screw in an extruder wears the throughput of the extruder operating at a given screw speed will decrease, and that to maintain a level of throughput the screw speed must be increased.  This has the effect of raising the temperature of the material, and can cause the material to become too hot (see background section pg 1 of applicant’s specification).  This routine adjustment of screw speed as the screw wears is not what is being claimed.  This routine adjustment of screw speed is also NOT an adjustment of the target screw rotational frequency associated with a given recipe identifier previously established in the claim.  Applicant is claiming detecting by the processor an error time as claimed in step c, calculating a threshold throughput parameter from the throughput parameter linking the threshold throughput parameter with the recipe identifier in step d and then adjusting the “target screw rotational frequency” based on the calculated threshold throughput parameter relative to the error time.  This is not supported by applicant’s specification.  Applicant’s paragraph ¶ 0018 cited in the remarks filed 07/25/2022 refers to the routine increase in screw speed in order to reach a target production speed; however, this passage does not recite that the target screw rotational frequency is adjusted based on the calculated threshold throughput parameter relative to the error time.  There is no discussion of adjusting the target screw rotational frequency.  The specification makes clear that the target screw rotational frequency and screw rotational frequency are two different variables.  See ¶ 0084 and 0085 which clearly establishes the difference.  
Claims 2-8 and 12-14 depend upon claim 1.
With regards to claim 9, the claim has been amended to recite adjusting, by the processor, the target screw rotational frequency so as to deliver the material via the extruder to achieve a target throughput or a target production speed.  This limitation is not supported by applicant’s disclosure.  As discussed above applicant’s disclosure does not teach or suggest a processor which adjusts the target screw rotational frequency.  This is a variable established in the claim as a preset extrusion rotational frequency associated with a specific recipe identifier. 
With regards to claims 1-14, the claims have been amended such that a processor performs all of the method steps and an apparatus comprising a processor for carrying out all of the method steps.  Applicant’s specification as originally filed does not disclose a processor for carrying out the entirety of the claimed method or a device comprising a processor for carrying out the entirety of the claimed method.  Applicant’s specification recites in published paragraph ¶ 0054 that a control unit comprises a digital memory in which a program is stored which during operation brings it about that the method described below is implemented which is acknowledged to read upon a processor; however, the method that then follows does not include any recitation that the processor adjusts the target screw rotational frequency.  There is a passage in paragraph ¶ 0059 that as wear in the extruder occurs the screw rotational frequency (interpreted as the actual screw rotational frequency) is increased in order to achieve a target throughput which can take place automatically.  There is no discussion of adjusting the target screw rotational frequency.  The specification makes clear that these are two different variables.  See ¶ 0084 and 0085 which clearly establishes the difference.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to claims 1, 9, 13 and 14, the claims recite a processor that performs computer implemented functions, and is interpreted as reading upon a special purpose computer.  As discussed in MPEP 2161.01 when determining whether there is adequate written description for a computer implemented functional limitation an algorithm or steps/procedures for performing the computer implemented function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  Applicant’s specification does not contain an algorithm that instructs or guides one of ordinary skill as to how to adjust by the processor the target screw rotational frequency based on the calculated threshold throughput parameter relative to the error time so as to deliver the material via the extruder to achieve a target throughput or a target production speed as recited in claim 1 or adjusting by the processor the target screw rotational frequency so as to deliver the material via the extruder to achieve a target throughput or a target production speed as recited in claim 9.  There is a passage in paragraph ¶ 0059 that as wear in the extruder occurs the screw rotational frequency (interpreted as the actual screw rotational frequency) is increased in order to achieve a target throughput which can take place automatically.  There is no discussion of adjusting the target screw rotational frequency.  The specification makes clear that these are two different variables.  See ¶ 0084 and 0085 which clearly establishes the difference.  There is certainly no discussion or algorithm of the adjustment being based on the calculated threshold throughput parameter.
Claims 2-8 and 10-11 depend upon claims 1 and 9 and are therefore also rejected.
With regards to claim 4, the claim requires a computer implemented functional limitation in which the processor interpolates the equivalent throughput characteristic diagram so that from the throughput parameter for the material with the current recipe identifier at the current change time the throughput parameter for the material with the second recipe identifier at the current change time is obtained without a corresponding algorithm defined in the specification.
With regards to claim 6, the claim requires a computer implemented functional limitation in which the processor multiplies a wear progress factor derived from the quotient Q without a corresponding algorithm disclosed in the specification.
With regards to claim 7, the claim requires for a specific recipe identifier determining the throughput parameter as a function of time from the throughput parameters of different recipe identifiers.  The specification does not describe the steps or procedures necessary to interpolate the performance of a specific second material different from the first material over time based upon the performance of the first material within the extruder.  Additionally, the claim requires a calculation of an error time estimated value with no corresponding equation or algorithm described in the specification.
With regards to claim 8, the claim requires fitting a parameterized model function to measured throughput parameters and extrapolation of a throughput parameter based upon the model without specifying the model or algorithm in the specification.
With regards to claim 10, the claim recites a function of determining the equal wear interval from the change times of the reference recipe identifier without sufficiently describing the algorithm or steps/procedures for this function in the specification.
With regards to claim 11, the claim requires “equalizing of minimum throughput parameter and throughput parameter” without sufficiently describing the algorithm or steps/procedures for this function in the specification 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 9, the claims establish a target screw rotational frequency as an initial preset frequency or speed of rotation for the screw of an extruder corresponding to a specific material or recipe.  The claim then requires adjustment of this preset target screw rotational frequency “to achieve a target throughput or a target production speed” rendering the claim indefinite.  It is unclear what adjustment is taking place as the preset target screw rotational frequency already produces material at a target production speed.  Without the ability to ascertain the scope of the adjustment step the full scope of the method of claims 1 and 9 is unclear and therefore also the dependent claims.
Additionally, with regards to claim 1, the claim recites that the error time is at which “the material, owing to too great a wear of the extruder, is no longer produced with a predetermined quality” rendering the claim indefinite.  The terms “too great of wear” and “predetermined quality” in the claim are relative terms which renders the claim indefinite. The term “too great of wear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the claim does not define a predetermined quality which appears to be subjective, and the specification does not provide a standard for ascertaining the degree.  For instance, as discussed in Klein (NPL – Predicting the effects of screw wear on the performance of plasticating extruders) it is generally known in the art that as the screw inherently wears there is an effect on the rise in extrudate temperature which is material dependent due to a solution of increasing screw speed, and there is an effect on power consumption which can lead to unacceptable levels (pg 448-450); however, there is a great range for these effects, and the acceptable amount of changes in the process are unclear in the current application and appear to be subjective.  As discussed in MPEP 2173.05(b) the specification should provide some standard for measuring that degree.  Applicant has amended the claim to recite that the error time is relative to a state of vulcanization of the material or a threshold temperature of the material without any guidance regarding degree of vulcanization, whether the material is required to be a vulcanizable material, or what threshold is being referenced with regards to “a threshold temperature”.  The error time is separated from these two statements with the qualifier that it is “relative” to these two ambiguous descriptions further rendering the claim indefinite, and the clause is defining the error time and not explicitly discussing the predetermined quality.
Applicant’s specification has a discussion regarding “the fault time” and describes this as the time at which the extruder delivers extruded material which no longer corresponds to the required quality of the product and/or at which the extruder no longer reaches a predetermined target production speed.  It is unclear if “the fault time” of the specification is the same intended term as “error time” used in the claim.  Nevertheless, the specification does not set forth a clear standard for determining when too great a wear precludes the extruder from operating according to a predetermined quality.  The specification explicitly says that this need not be an objectively measurable parameter (pg 4).  
Additionally, the claim recites the step of “calculating a threshold throughput parameter” which applicant’s specification describes to mean in particular that the threshold throughput parameter, equal to the throughput parameter, is set at a time which lies within an equal wear interval about the fault time.  The specification goes on to recite that the equal wear interval is “at a time interval at which it can be concluded that the wear of the screw has not changed significantly”.  The claim term “calculating a threshold throughput parameter” is indefinite, because it is unclear as to what degree to use to say that the wear of the screw has not changed “significantly”.  Applicant’s specification does not set forth a standard to ascertain what constitutes significant wear, and applicant’s range for an equal wear interval ranges from at least one day to three months.  The claim is also unclear because it is unclear what exactly the calculation of step (d) requires.  The specification recites that the parameter is both equal to the threshold parameter which is a measure of the output of the extruder and yet is also “set” to a time.  It is unclear if the threshold throughput parameter is a unit of time or a unit of output or both as a pair of data points.
With regards to claim 2, applicant has amended the claim to recite that the equal wear interval discussed above includes a time between “a first duration and a second duration and is inclusive thereof” which does not further define the equal wear interval.  There is no definition for a first duration or a second duration, nor does the specification provide guidance on what amount of time these durations represent.
With regards to claim 9, the claim sets forth a first material with a first recipe identifier that encodes a target screw rotational frequency.  The claim then establishes a second material with a second recipe identifier.  The claim has been amended to require adjusting by the processor the target screw rotational frequency so as to deliver “the material” via the extruder to achieve a target throughput or a target production speed rendering the claim indefinite.  It is unclear which material is being referenced in the claim limitation.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742